Case: 1:19-cv-01306 Document #: 87-1 Filed: 09/16/19 Page 1 of 4 PageID #:2460




               Exhibit 1
Case: 1:19-cv-01306 Document #: 87-1 Filed: 09/16/19 Page 2 of 4 PageID #:2461



                                    MCGUIRE LAW, P.C.
                                  55 W. Wacker Dr., 9th Floor
                                    Chicago, Illinois 60601
                                        (312) 893-7002
                                      www.mcgpc.com

Via Electronic Mail

September 8, 2017




       Re:
                                 (N.D. Ill.)

Dear          :

        This letter responds to your August 30, 2017 letter demanding that Mr.
arbitrate on an individual basis his claim against your client,
                                      . For purposes of this letter, we are willing to accept
that the                      Dispute Resolution Arbitration Agreement (“Arbitration
Agreement”),                                                       is legally valid and may
control Mr.          ’s underlying individual claim against             in this matter.1



         However, given that you have taken the position that arbitration on a classwide
basis is improper and not available                                      , we are amenable
to arbitration of Mr.        ’s claims on an individual basis. Additionally, in your August
30 letter, you asked us to provide you with a settlement demand. While we are willing to
make such a demand, please know that we will be seeking individual damages in excess
of $1,640,000 in arbitration, plus attorneys’ fees and costs. As set forth in Mr.        ’s
Complaint, the Illinois Biometric Information Privacy Act (“BIPA” or the “Act”) makes
it unlawful to “collect, capture, purchase, receive through trade, or otherwise obtain a
person’s or customer’s biometric identifiers or biometric information unless [the entity]
first: (1) informs the subject . . . in writing that a biometric identifier or biometric
information is being collected or stored; (2) informs the subject . . . in writing of the

1
  At this time, we do not actually concede that the               Arbitration Agreement
is legally valid or necessarily controls in this litigation, and we reserve our right to
challenge the validity and sufficiency of the agreement to the extent necessary and
appropriate.

                                               1
Case: 1:19-cv-01306 Document #: 87-1 Filed: 09/16/19 Page 3 of 4 PageID #:2462
Case: 1:19-cv-01306 Document #: 87-1 Filed: 09/16/19 Page 4 of 4 PageID #:2463




1103 (N.D. Ill. 2015), and given there can be no reasonable dispute that the collection of
fingerprints and related data constitute “biometrics” under the Act – as they are explicitly
identified as such therein – a finder of fact could reasonably conclude that            was
reckless in its failure to comply with the Act.




                                                                                       s.

        You have demanded that this case proceed to arbitration on an individual basis,
and we are amenable to that request. But please be advised that Mr.               is just one of
many clients who have retained my firm to assert BIPA claims against                            .
Accordingly, while we will initially focus on prosecuting Mr.                     ’s claims in
arbitration, we will also proceed with the preparation of those other individuals’ claims
on an individual basis in either state or federal court, or else in arbitration, and we intend
on seeking damages in excess of $2 million for each of our numerous clients, including
$5,000 for each violation that occurred after Mr.            initiated the instant litigation in
June 2017.

         Should Mr.          ’s arbitration, or any subsequent arbitration involving another
one of my firm’s clients, result in an award in an amount consistent with our demand, any
attempt thereafter to reach a class settlement which extinguishes your client’s liability to
all of its current and former employees may prove difficult, if not impossible.

       If you would like to further discuss this matter, please do not hesitate to call or
email me. Regardless, please inform me by                 ,      how your client wishes
to proceed.


                                                Sincerely,

                                                /s/ Evan M. Meyers
                                                Evan M. Meyers

cc:




                                               3
